Citation Nr: 0716026	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
rash, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1978 to 
December 1978 and December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in April 2006 
for further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a skin rash or GERD during service or many years 
thereafter.  

2.  The currently demonstrated seborrheic dermatitis of the 
face, buttock and groin and GERD are not shown to be due any 
event or incident of the veteran's periods of active service.  



CONCLUSION OF LAW

1.  The veteran's disability manifested by seborrheic 
dermatitis of the face, buttock, and groin is not due disease 
or injury that was incurred in or aggravated by service; nor 
is any a sign or manifestation  of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).  

2.  The veteran's disability manifested by GERD is not due 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in October 2002 and April 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed February 2003 rating decision.  Moreover, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the April 2006 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	Applicable laws and regulations for service 
connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured for the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastro intestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).  


III.	Skin rash

The veteran's service medical records are negative for 
complaints or treatment for a skin rash.  Subsequent to 
service, during a February 1999 VA examination, the veteran 
complained of having had a skin rash since serving in the 
Gulf in 1992.  

The rash was localized in the left groin area.  The veteran 
reported there was a fluctuation in severity of the rash, but 
there was never complete recovery from the rash.  He used 
"over-the-counter" topical creams to treat the rash, and 
this provided a little relief.  

On examination, the rash noted in the left groin area 
extended to the rectal area.  It was described as patchy and 
erythematous and ranged in size from 4-10 cm.  There was no 
ulceration, exfoliation, or crusting.  The veteran was 
diagnosed with Candida intertrigo.  No etiology opinion was 
given.  

From December 1999 to November 2006, the veteran was seen in 
the VA medical facility for various health issues, including 
complaints of a skin rash related to his service in the Gulf.  
A September 2000 treatment record notes a "rash on the groin 
since Desert Storm, unknown etiology."  

During a January 2003 VA skin examination; the veteran 
reported that his rash began in February 1991, while he 
served in Iraq.  The rash began in his groin and was 
originally diagnosed as jock itch, for which he was given 
antifungal cream for treatment.  He reported that prescribed 
medications and over-the counter ones were ineffective in 
treating this skin rash.  He reported that his primary 
symptoms were itching and redness.  

On examination, there was scaling of the seborrheic type all 
through the veteran's scalp, the malar eminence of both 
cheeks, a bit of erythema in the mid sternal area, a little 
bit in the left inguinal crease, and a scaly area in the 
right gluteal crease.  There was no ulceration, exfoliation, 
or crusting.  

The veteran was diagnosed with seborrheic dermatitis of the 
scalp, face, chest, inguinal crease, and right gluteal 
crease.  No etiology opinion was provided.  

Following an April 2006 Board remand, the veteran was 
afforded another VA examination in August 2006, to determine 
if he had a diagnosed skin disorder that was related to 
service.  The examiner performed a thorough review of the 
medical records associated with the claims file.  

The veteran reported the rash on his face, chest, groin and 
buttocks began during his service in the Gulf.  He added that 
the rash on his face fluctuated in severity, but was 
constant.  The rash appeared in the same area and had not 
spread or increased in size.  Reported symptoms were redness, 
flaking skin, and itching.  

The rash on his chest sporadically appeared.  Reported 
symptoms were redness, flaking skin and itching when it was 
present.  The rash was not present on his chest at the time 
of the examination.  

The rash in his groin area and buttocks was always present.  
He reported that it itched a lot and he scratched it during 
his sleep.  Reported symptoms were redness, flaking skin, and 
itching.  

He used prescribed topical and over-the-counter medications 
to treat the symptoms.  The examiner noted erythematous and 
flaking skin lesions on the face, groin, and buttocks.  The 
veteran's diagnosed seborrheic dermatitis of the face, 
buttock and groin was confirmed.  

The examiner stated that seborrheic dermatitis was a common 
problem of unknown etiology.  The examiner reported that it 
affected 2-5 percent of the population.  The examiner opined 
that the diagnosed seborrheic dermatitis was less likely than 
not (less than 50/50 probability) caused by or the result of 
service.  

The examiner commented there was no evidence that the rash 
began in service; further, there was no mention of a rash on 
the veteran's service examinations.  There was no way to 
verify that the rash began in the military.  Further there 
was no medical evidence to support a clam that seborrheic 
dermatitis could be caused by any possible exposures in the 
Gulf or by the veteran's service there.  

In the present case, the veteran is shown to have active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  In this regard, the Board observes as 
noted above that VA regulations provide that service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(i).  

However, give that the veteran's manifestations have been 
clinically associated with a specific diagnosis, 38 C.F.R. 
§ 3.317(a)(1)(i) is not applicable, and the veteran's claim 
will only be addressed on a direct service connection basis 
in this decision.  

Given its review of the record, the Board finds service 
connection for the veteran's diagnosed seborrheic dermatitis 
of the face, buttock and groin is not warranted.  

In this regard, the Board notes the first evidence of record 
of a complaint of skin rash is a February 1999 VA 
examination.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

Currently, the only evidence of record supporting the 
veteran's claim are his various lay statements and those of 
his wife reporting that his skin disorder began in service.  
Neither the veteran nor his wife, however, has been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, their lay opinions cannot constitute medical 
evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996) . 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, his claim must be 
denied.  


IV.	GERD

The veteran's service medical records are negative for 
complaints or findings of GERD.  Subsequent to service, from 
July 2001 to November 2006, the veteran received regular 
treatment in a VA medical facility for various medical 
issues.  These records are replete with reference to 
treatment for GERD.  

The veteran was afforded a VA examination in August 2006 when 
the examiner performed a thorough review of the medical 
records associated with the claims file.  The veteran 
complained of problems with heartburn dating back to his 
service in the Gulf.  He reported that he used Tums and 
Rolaids to treat the symptoms while stationed over there.  
Reportedly, the symptoms had gotten worse since that time.  

He denied having any history of trauma to the stomach or 
periods of incapacitation due to stomach or duodenal disease.  
He did have episodes of abdominal colic, nausea or vomiting, 
and abdominal distention of moderate severity that occurred 
several times per week.  

He underwent a barium swallow esophagram which showed free 
flow of contrast through the esophagus into the stomach.  
There was mild fusiform prominence of the distal esophagus 
which the examiner noted could represent a prominent phrenic 
ampulla or small hiatal hernia.  There was a large amount of 
reflux observed to the proximal esophagus.  

The veteran was diagnosed with GERD.  The examiner opined 
that the GERD was less likely as not (less than 50/50 
probability) caused by or a result of military service or in 
anyway related to his service-connected joint and muscle 
pain.  

The examiner noted the passage of time between service and 
the first report of symptoms and commented there was no way 
to prove continuity of the symptoms.  Further there was no 
medical literature to support the claim that his service-
connected joint and muscle pain could cause GERD.  

Given its review of the record, the Board finds service 
connection for GERD must be denied.  In this regard, the 
Board observes evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only evidence of record supporting the veteran's claim is 
his various lay statements reporting that his GERD began in 
service.  The veteran, however, does not possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion cannot constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).  

Benefit of the doubt is not in favor of the veteran because 
the preponderance of the evidence is against his claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  Accordingly, his claim must be denied.  



ORDER

Service connection for a claimed skin rash, to include as due 
to an undiagnosed illness is denied.  

Service connection for GERD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


